ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim(s) 1-11 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a customized vehicle component, comprising a central housing for covering a functional component located thereunder which contributes to overall performance of a vehicle, an aperture, located in a top portion of the central housing, having a shape sized according to contours of the central housing, a mounting bracket, located on a top portion of the central housing, defining a perimeter of the aperture, the mounting bracket having structures for enabling engagement with fasteners, a lid component for placement on an exterior of the central housing, for substantially covering the aperture, the lid component comprising receiving slots around a perimeter of the lid component for receiving the fasteners for securing the lid component to the mounting bracket, a viewing panel defined by an at least semi-transparent pane which permits at least a portion of light to pass through, thereby exposing the functional component, a design portion positioned on a side of the viewing panel, the design portion being at least semi-transparent to permit at least a portion of the light to pass through, and at least one customizable insert having at least one aesthetic feature, the at least one customizable insert being as specifically called for the claimed combinations.
The closest prior art, HillBank Motorsports (The Glass Mustang Hood)1, does not include a mounting bracket, located on a top portion of the central housing, defining a perimeter of the aperture, the mounting bracket having structures for enabling engagement with fasteners, a design portion positioned on a side of the viewing panel, the design portion being at least semi-transparent to permit at least a portion of the light to pass through, and at least one customizable insert having at least one aesthetic feature, the at least one customizable insert being coupled to an underside of the design portion with a coupling so that the at least one aesthetic feature is viewed through the at least semi-transparent design as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the HillBank Motorsports reference in the manner required by the claims. 
To clarify the allowance, the prior art failed to show a customized vehicle component having the viewing portion as disclosed by HillBank Motorsports in combination with a mounting bracket and a design portion including a customizable insert. While mounting brackets are notoriously old and well-known—and thus not grounds for the allowance—the Examiner has no motivation to include a design portion on the viewing portion of HillBank Motorsports with some insert disposed under the design portion. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blanks, I (US 2020/0263641 A1) disclose an air intake cover.
Nola (US 2018/0056890 A1) disclose an engine cover.
Hodges (US 2017/0072874 A1) disclose an exhaust tip.
Vargas (US 2005/0132997 A1) disclose an engine value cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See EIC Search, Page 11, Attached